Case 2:21-bk-52780                  Doc 10          Filed 08/20/21 Entered 08/20/21 19:02:54                               Desc Main
                                                    Document Page 1 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                          COLUMBUS DIVISION

                                                                    )
     In re                                                          )     Chapter 7
     SHANNON S FREED,                                               )
       Debtor(s)                                                    )      Case No. 2:21-bk-52780
                                                                    )
                                                                    )      BANKRUPTCY JUDGE
                                                                    )     JOHN E HOFFMAN




                            REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                       FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)
  PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony
Bank (Lowes® ConsumerCreditCard - Last four digits of account: 6762 ), a creditor in the above-captioned chapter 7 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules)

and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,

the Bankruptcy Code), that all notices given or required to be given and all papers served or required to be served

in this case be also given to and served, whether electronically or otherwise, on:


                 Synchrony Bank
                 c/o PRA Receivables Management, LLC
                 PO Box 41021
                 Norfolk, VA 23541
                 Telephone: (877)885-5919
                 Facsimile: (757) 351-3257
                 E-mail: Claims_RMSC@PRAGroup.com


     Dated: Norfolk, Virginia
     August 20, 2021
                                                                        By:/s/ Valerie Smith
                                                                        Valerie Smith
                                                                        c/o PRA Receivables Management, LLC
                                                                        Senior Manager
                                                                        PO Box 41021
                                                                        Norfolk, VA 23541
                                                                        (877)885-5919




     Assignee Creditor: Lowes® ConsumerCreditCard - Last four digits of account: 6762
Case 2:21-bk-52780            Doc 10   Filed 08/20/21 Entered 08/20/21 19:02:54                       Desc Main
                                       Document Page 2 of 2
                                    CERTIFICATE OF SERVICE


   I hereby certify that on August 20, 2021   , a copy of the foregoing Request For Service of Notices was

served on the following registered ECF participants, electronically through the court's ECF System at the

email address registered with the court :




 NANNETTE JB DEAN
   Counsel for SHANNON S FREED

 MYRON N TERLECKY, Trustee

 US Trustee




                                                     By: /s/ Valerie Smith
